J-S54005-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

CURTISHA HOLMES

                          Appellant                       No. 2016 EDA 2014


             Appeal from the Judgment of Sentence June 4, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010437-2011


BEFORE: BOWES, PANELLA, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                            FILED OCTOBER 14, 2015

       Curtisha Holmes appeals from the judgment of sentence of eleven and

one-half to twenty-three months incarceration to be followed by five years

probation after a jury found her guilty of aggravated assault, burglary,

criminal trespass, simple assault, conspiracy to commit aggravated assault,

and conspiracy to commit burglary. We affirm on the basis of the opinion of

the learned Judge Donna M. Woelpper.

       The trial court delineated the facts as follows.

             On June 20, 2011, the complainant Tasha Polk ("Polk")
       went to Atlantic City to celebrate her birthday with her friend,
       Cocoa. She returned to her apartment building at 2202 North
       20th Street in Philadelphia at approximately 1:30 a.m. on June
       21, 2011. Polk saw her neighbor Nicole Richardson
       ("Richardson") seated with the defendants on the front steps of
       the building adjacent to Polk's own apartment building. Polk,
       Richardson, and Polk's friend "T" walked upstairs to Polk's

*
    Former Justice specially assigned to the Superior Court.
J-S54005-15



     apartment. Polk and T began arguing about Polk having gone to
     Atlantic City instead of to a party with T, as originally planned.
     While Polk and T screamed at one another, individuals from the
     neighborhood came up to Polk's apartment. The defendants and
     someone named Britney were among those who came upstairs.

           Polk asked the crowd to leave her apartment, but they
     refused. Britney replied, "F*** no," and hit Polk in the face
     approximately five to ten times, until Polk fell back onto the
     couch.    Defendant Holmes also hit Polk. Polk saw people
     recording the fight with their phones. Everyone left the
     apartment after the fight, except for Richardson and Polk. Polk
     locked her door but then called out the window to the crowd.
     Polk could not recall what she yelled out the window, but she did
     remember that she was yelling in anger. Within five minutes,
     the defendants, Britney, and fifteen to twenty other people came
     running back up to Polk's apartment. Defendant Holmes kicked
     in the door, breaking off the handle. Defendant Morgan was
     carrying something that looked like a broomstick.

           The crowd pursued Polk up her apartment stairs to the
     bedroom. Richardson attempted to pull the individuals away
     from Polk. The defendants, Britney, and the other girls that Polk
     recognized from across the street started kicking at her head.
     Polk recalled Defendant Holmes kicking her and repeatedly
     threatening to kill her. Polk also recalled Defendant [Kahshima]
     Morgan using the broomstick to hit her head and face. Polk
     eventually lost consciousness. She estimated that she was hit
     with the stick, feet, and/or hands approximately forty times.
     When she regained consciousness, she found that the contents
     of her purse were missing, including her debit card, social
     security card, cash, makeup, and identification.        She also
     observed damage to the living room walls. Polk testified that
     she had called the police, but she could not remember when she
     called. She also testified that the police never responded to the
     call.

            Philadelphia Police Officer Eyleen Archie testified that on
     June 21, 2011 she received several radio calls for an assault at
     2202 North 20th Street. Officer Archie first reported to the
     location at 1:41 a.m. for a call for a "person with a knife."
     Officer Archie did not investigate the property after that first call.
     She did, however, patrol the area for about two minutes. She

                                     -2-
J-S54005-15



     did not see anyone in the vicinity during those two minutes. She
     responded to another call at 3:26 a.m. She still did not see
     anyone in the vicinity. She knocked on the front door of Polk's
     building with her asp but did not receive an answer. She
     returned in response to a third call at 5:10 a.m. There still was
     no one in the area and no response to her knocking.

           Polk stayed at Richardson's apartment, which was in the
     building adjacent to Polk's apartment, until Polk's mother picked
     her up and took her to Temple University Hospital that same
     day.    Polk told the treating physician that she had been
     assaulted and beat around her head. Polk was diagnosed with a
     dental fracture, a subconjunctival hemorrhage, bruising to her
     face, a black eye, and sclera lesions. She was ordered to take
     600 mg of Motrin every six hours.

           Detective Anthony Anderson interviewed Polk at Central
     Detectives on June 22, 2011. During the interview, Polk named
     the defendants, as well as Britney, Tiffany, and Jessica, as
     people involved in the burglary and assault. Polk drove with
     Detective Anderson and pointed out where the defendants lived.
     Using the names and addresses, Detective Anderson pulled
     photographs of both defendants. Polk positively identified both
     as having been involved in the assault. Detective Anderson was
     not able to locate Britney, Tiffany, or Jessica because Polk did
     not know their last names or addresses. Detective Anderson
     executed a search warrant at both of defendants homes for any
     of Polk's belongings, or any weapon(s) used during the fight.
     Nothing was recovered.

Trial Court Opinion, 11/12/14, at 2-4 (internal citations and footnotes

omitted).

     A jury found Appellant guilty of aggravated assault, burglary,

conspiracy to commit aggravated assault, conspiracy to commit burglary,

trespass, and simple assault.   The court sentenced Appellant on June 4,

2014. It imposed concurrent sentences of eleven and one-half to twenty-

three months incarceration on the aggravated assault and burglary charges.

                                   -3-
J-S54005-15



In addition, it imposed concurrent five year periods of probation for the

conspiracy counts.      The court did not impose a sentence for trespass and

concluded that the simple assault charged merged with the aggravated

assault crime.      On June 18, 2014, the court appointed new counsel for

Appellant, who filed a motion to reinstate her post-sentence motion rights

nunc pro tunc. The court denied that motion. Counsel then filed a timely

notice of appeal on July 2, 2014. The court directed that Appellant file and

serve a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.      Appellant complied, and the trial court authored its Rule 1925(a)

decision.     The matter is now ready for our review.    Appellant raises four

issues for our consideration.

      I.        Whether the evidence presented at trial was sufficient to
               convict Appellant of Aggravated Assault?

      II.      Whether the evidence presented at trial was sufficient to
               convict Appellant of Conspiracy to Commit Aggravated
               Assault?

      III.     Whether the evidence presented at trial was sufficient to
               convict Appellant of Burglary?


      IV.      Whether the evidence presented at trial was sufficient to
               convict Appellant of Conspiracy to Commit Burglary?

Appellant’s brief at 3.

      Each of Appellant’s issues challenge the sufficiency of the evidence. In

performing a sufficiency review, we consider all of the evidence admitted,

even improperly admitted evidence. Commonwealth v. Watley, 81 A.3d


                                      -4-
J-S54005-15



108, 113 (Pa.Super. 2013) (en banc). We view the evidence in a light most

favorable to the Commonwealth as the verdict winner, drawing all

reasonable inferences from the evidence in favor of the Commonwealth. Id.

       The evidence “need not preclude every possibility of innocence and the

fact-finder is free to believe all, part, or none of the evidence presented.”

Id.   When evidence exists to allow the fact-finder to determine beyond a

reasonable doubt each element of the crimes charged, the sufficiency claim

will fail.   Id.    In addition, the Commonwealth can prove its case by

circumstantial evidence. Where “the evidence is so weak and inconclusive

that, as a matter of law, no probability of fact can be drawn from the

combined circumstances[,]” a defendant is entitled to relief. Id. This Court

does not “re-weigh the evidence and substitute our judgment for that of the

fact-finder.” Id.

       Appellant begins her argument by disregarding our standard of review

and maintaining that the victim’s “claims of assault were exaggerated and

clearly contradicted on the record.”      Appellant’s brief at 9.   She continues

that the record only shows that she was present inside the victim’s

apartment when the victim was attacked, and not that she attacked the

victim or conspired to assault the victim. Appellant maintains that the victim

did not suffer serious injury and treated her injuries with Ibuprofen.         In

addition, she contends that a video of one of the fights that transpired does

not show Appellant striking the victim.

                                    -5-
J-S54005-15



      Appellant also argues that there is no evidence that she worked in

concert with the group that physically attacked the victim. She insists that

she was “one of many people who were over Complainant’s apartment for

what appeared to be a very out of control party.” Appellant’s brief at 17. In

her view, the evidence only established a mere association with the

attackers.   With respect to her burglary conviction, Appellant avers that

there is no evidence that she entered the victim’s home with intent to

commit a crime. Instead, she posits that “she was simply along for the ride

with a crowd of people.” Id. at 20.

      The Commonwealth responds that Appellant has ignored the standard

of review and attempted to recast the evidence in a light most favorable to

her. It contends that considering the evidence in a light most favorable to it,

the evidence was more than sufficient to establish the requisite elements of

the crimes challenged on appeal.

      After a thorough review of the record, the parties’ briefs, and the

Pa.R.A.P. 1925(a) opinion authored by the distinguished Judge Donna M.

Woelpper, we find that she has ably discussed the issues and adopt her

reasoning as our own.     Accordingly, we affirm on the basis of her well-

reasoned opinion.

      Judgment of sentence affirmed.




                                      -6-
J-S54005-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                          -7-
                                                                                             Circulated 09/29/2015 04:53 PM




                                     IN THE COURT OF' COMMON PLEAS
                              FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 TRIAL DIVISION - CRIMINAL SJ~CTION


                COMMONWEALTH OF                                             CP-51-CR-0010437-201           I
                PENNSYLV ANlA
                                                   FILED
                                                    NOV t ·2 2014           SUPERIOR COURT
                        VS.                                      : U     't NO. 2016 EDA 2014
                                               Criminal AppeaI s rn
                                             First Judicial Distr{ct of PA
             CURTISl-lA HOLMES



                                                       OPfNION
    WOELPPER, J.                                                                     NOVEMBER 12, 2014

        l.          PROCEDURAL HlSTOR Y

             On March 21, 2014, the defendants Kahshima Morgan ("Defendant Morgan') and

    Curtisha Holmes ("Defendant Holmes"), collectively ('idefen                                                                                             Circulated 09/29/2015 04:53 PM




  defendant a "Petition     to Reinstate   Her Right to File Post Sentence        Motions      Nunc Pro Tune."

  The court denied the motions.        Counsel filed notices of appeal on behalf of both defendants on

  July 2, 2014 and statements of errors complained of on appeal ("Statements")                   ()11   August 8, 2014.

  The Statements claimed that there was insufficient evidence to sustain the convictions.                     For the

 reasons that fol low, this claim is without merit.


      IL       FACTUAL BA~KGROUND


           On June 20, 201 l, the complainant Tasha Polk ("Polk") went to Atlantic City to celebrate

 her birthday with her friend, Cocoa. Notes of Testimony ("N.T."), Mar. 19, 2014 alp. 37. She

 returned lo her apartment building at 2202 North 201h Street in Philadelphia at approximately

 I :30 a.m, on June 21, 20 l l. Id. at 38. Polk saw her neighbor Nicole Richardson ("Richardson")

 seated with the defendants on the front steps of the building adjacent to Polk's own apartment

 building. Id. at 38-39; 146-47. Polk, Richardson, and Polk's friend "T" walked upstairs to

 Polk's apartment. Id. at 39-40. Polk and T began arguing about Polk having gone to Atlantic

City instead of lo a party with T, as originally planned. Id. at 40. While Polk and T screamed at

one another, individuals from the neighborhood came up lo Polk's apartment. Id al 41. The

defendants     and someone named Britney were among those who came upstairs. Id.


           Polk asked the crowd to leave her apartment, but they refused. Id at 42. Britney replied,
                                                                                         /
"F*** no," and hit Polk in the face approximately five toten times, until Polk fell back onto the

couch. id. at 42-43.      Defendant Holmes also hit Polk. Id. at 43. Polk saw people recording the



and a half to twenty-three months of incarceration on the aggravated assault and burglary charges, to run
concurrently with one another. The court ordered a consecutive five years of probation on each of the conspiracy
charges, to run concurrently with one another. The court ordered no further penalty on the criminal trespass charge.
The simple assault charge merged with the aggravated assault charge for purposes of sentencing.
9
  On June 18, 2014, the court appointed Zachary Shaffer, Esquire as appellate counsel for Defendant Holmes and
William Montoya, Esquire as appellate counsel for Defendant Morgan.

                                                          2
                                                                                          Circulated 09/29/2015 04:53 PM




  fight with their phones.     Id. al 43-44.     Everyone lclt the apartment alter the tight. except for

 Richardson and Polk. Id. at 41. Polk locked her door but then called out the window lo the

 crowd. Id Polk could not recall what she yelled out the window, hut she                                                                                       Circulated 09/29/2015 04:53 PM




 the area lor about two minutes.      Id. at 17-18.   She did not sec anyone in the vicinity during those

 two minutes. Id. She responded to another call at 3:26 a.m. Id.           al   10. She still did not see

 anyone in the vicinity. Id. at 18. She knocked on the front door         or Polk's    building with her asp

 but did not receive an answer. Id. at 19. She returned in response to a third call at 5: IO a. m. id.

 at 20. There still was no one in the area and no response to her knocking.            Id.


         Polk stayed at Richardson's apartment, which was in the building adjacent lo Polk's

 apartment, until Polk's mother picked her up and took her        to   Temple University Hospital that

 same day (i.e., June 21, 2011).     N.T., Mar. 19, 2014 at pp. 57-58.      Polk told the treating

 physician that she had been assaulted and beat around her head. N.T., Mar. 21, 2014 at p, 23.

Poll' was diagnosed with a dental fracture, a subconjunctival hemorrhage, bruising to her face, a

black eye, and sclera lesions.     ld. at 23-24.   She was ordered to take 600 mg of Morrin every six

hours. Id. at 24.


        Detective Anthony Anderson interviewed Polk at Central Detectives on June 22, 2011.

N.T., Mar. 19, 2014 at p. 178. During the interview, Polk named the defendants, as well as

Britney, Tiffany, and Jessica, as people involved in the burglary and assault. N.T., Mar. 19,

2014 at p. 178-79.   Polk drove with Detective Anderson and pointed out where the defendants

lived. Id. at 179. Using the names and addresses, Detective Anderson pulled photographs of

both defendants. Id. at l 80. Polk positively identified both as having been involved in the

assault. Id. Detective Anderson was not able to locate Britney, Tiffany, or Jessica because Polk

did not know their last names or addresses. !d. Detective Anderson executed a search vvarrant at

both of defendants' homes for any of Polk's belongings, or any weaporus) used during the fight.

Id. at 181. Nothing was recovered. Id.




                                                      4
                                                                                         Circulated 09/29/2015 04:53 PM




     Ill.       DlSCUSSION


            The standard for reviewing a sufficiency       or the evidence   challenge is lo consider the

 evidence in the light most favorable lo the Commonwealth, "giving the prosecution the benefit of

 all reasonable inferences to be drawn from the evidence." See Commonwealth v. Santiago, 980

 A.2d 659, 662 (Pu. Super. Ct. 2009). A verdict is supported if the evidence establishes, beyond a

 reasonable doubt, that the accused committed every element of the crime charged. Id. If the

 record supports the verdict, (he reviewing court "may not substitute its judgment for that of the

 fact finder." Id.


                   A. Aggravated Assault


            The evidence at trial was sufficient to support the jury's guilty verdict as to the

aggravated assault charges. One is guilty of aggravated assault if she "attempts to cause serious

bodily injury to another, or causes such injury intentionally, knowingly or recklessly under

circumstances      manifesting   extreme indifference to the value: of human life."        18 Pa.C.S. §

2702(a)(l ). An injury constitutes "serious bodily injury" if it creates "a substantial risk of death

or. .. causes serious, permanent disfigurement, or protracted Joss or impairment of the function of

any bodily member or organ." 18 Pa.C.S. § 2602. If the resulting injury is not considered

serious bodily injury, "the Commonwealth must prove that the appellant acted with specific
                                                                                    ..
intent to cause serious bodily injury." Commonwealth v. Lewis, 911 A.2d 558, 564 (Pa. Super.

Ct. 2006) (internal citations omitted). This burden ·111ay be met using direct or circumstantial

evidence. Id.


        Polk testified that Defendant Holmes hit her during the first fight in the apartment, and

then came back a second time and repeatedly kicked her in the head, while threatening lo kill


                                                       5
                                                                                      Circulated 09/29/2015 04:53 PM




 her. N.T., Mar. 19, 2014       al   pp. 4J; 55-56; 65. The assault ended only after Polk lost

 consciousness.     Id. al 5<>-57.    The jury reasonably concluded that by repeatedly kicking Polk's

 bead Defendant I lolmes was attempting to cause serious bodily injury. See e.g., Commonwealth

 1•.   Glover, 449 A.2d 662, 665 (Pa. Super. Ct. 1982), affirmed, 458 A.2d 935 (Pa. 1983) (jury

 reasonably could infer intent to cause serious bodily injury when defendant and others repeatedly

 hit victim in head and kicked him).


           The evidence established that Defendant Morgan also targeted Polk's head and face

 during the assault. After the first fight, and after Polk yelled out her window to the crowd,

 Defendant Morgan not only returned to Polk's apartment, but returned with a broomstick-like

object. N.T., M1w. 19, 2014 al 54. Defendant Morgun used that object to strike Polk's head and

face. Id. at 56. For the reasons above. the jury also reasonably concluded that there wus

sufficient evidence that Defendant Morgan hit Polk's head and face with the intent lo cause

serious bodily injury.


                  13. Simple Assault


           This same evidence was sufficient to sustain the jury's guilty verdict on the simple

assault charges. A defendant is guilty of simple assault if she "intentionally> knowingly or

recklessly causes bodily injury lo another."        18 Pa.C.S. § 270 l (a)(l ). Here, Polk's testimony
                                                        ,                         I

established that Defendant Holmes kicked her repeatedly and Defendant Morgan hit her with a

broomstick. Furthermore, the parties stipulated to Polk's injuries as a result of the assault,

including a dental fracture, a subconjunctival hemorrhage, bruising to her face, a black eye, and

sclera lesions. This evidence was sufficient to sustain the jury's verdict.




                                                       6
                                                                                 Circulated 09/29/2015 04:53 PM




                 C. Burglary


         One is guilty of" burglary if she "enters a building or occupied structure ... with [the] intent

 to commit a crime therein, unless the premises are at the time open lo the public or the actor is

 licensed or privileged to enter." 18 Pa.C.S. § 3502(a). There was sufficient evidence at trial to

 establish each of these elements. First, Polk testified that the defendants entered her apartment,

 both while she was initially arguing with T, and again after Polk yelled something to the crowd

 from her window. N.T., Mar. I 9, 2014 at pp. 4 I; 50-51. Second, there was sufficient evidence

 that when the defendants entered Polk's apartment the second time, they were doing so for the

 purpose of having a physical fight. The defendants and others came running up the stairs to the

 apartment just minutes after Polk had screamed something at them from the upstairs window.             Id.

 at 50-51. They did not knock on the door or scream for Polk to come outside .. Instead,

 Defendant Holmes physically broke in the locked door to Polk's apartment. Id at 51; 53. Then,

                                                         . repeatedly assaulting her. Id. at
after forcing Polk into her bedroom, Defendant Holmes began

65. Defendant Morgan had come prepared with a broomstick               ··roomstick-like object, and

joined in the assault. Id. at 54; 56. Finally, Polk's apartment             ipen to the public, nor

were the defendants licensed or privileged lo enter. Polk har              .11Jy told everyone to get

out of her apartment during her argument with T. Id. at 42.           ., the crowd finally left, Polk

locked the door to her home. Id. at 43. The defendants were able to enter only after Defendant

Holmes forcibly kicked open the door. Therefore, the evidence was sufficient to sustain the

jury's guilty verdict on the burglary charge.




                                                   7
                                                                                  Circulated 09/29/2015 04:53 PM




                  D. ConsP-iracy to Commit Aggravated AssauH and Burglary


          There was also sufficient evidence to sustain the jury's verdict as to conspiracy       to commit

 both the aggravated   assaults and burglary.   A conviction      for criminal conspiracy requires the

 Commonwealth      to prove that "( l) the defendant entered into an agreement to commit or aid in an

 unlawful act with another person or persons, (2) with a shared criminal         intent, and (J) an overt

 act was done in furtherance of the conspiracy."         See Commonwealth v. Smith, 69 A.Jd 259, 263

 (Pa. Super. Ct. 20 l J ). The overt act need only be committed by one member of the conspiracy,

 not necessarily the defendant. Id. Proof of an existing criminal partnership is often based on

circumstantial evidence, because a formal agreement can rarely be proven. id "[Al conspiracy

may be inferred where it is demonstrated that the relation, conduct, or circumstances of the

parties, and the overt acts of the co-conspirators       sufficiently prove the formation of a criminal

confederation." Id (internal quotations omitted).


         While there was no evidence at trial of a formal agreement bet ween the defendants to

commit the burglary and aggravated assault, there was sufficient circumstantial evidence of a

"criminal confederation." Minutes after Polk shouted out her apartment window, the defendants

(together and with others) charged up the stairs lo Polk's apartment door. N.T., Mar. 19, 2014) at

pp. 50-5 I.   Finding it locked, Defendant Holmes kicked the door in with enough force lo break

the handle, thereby facilitating their entry and pursuit of Polk. Id. at 51; 53. Both defendants

then proceeded with others to chase Polk up to herbedroom where they physically assaulted her.

Id. at 55-56; 65. From this conduct the jury reasonably concluded that lhc defendants were both

active participants in the same criminal objective: to enter Polk's home (without privilege or

license to do so) intending to physically assault her.



                                                     8
t   •   •   '




                                                                                                       Circulated 09/29/2015 04:53 PM




                          Finally. the evidence was sufficient   10   convict the defendants   or criminal trespass.    A

                 defendant is guilty of criminal trespass if "knowing that [she] is not licensed or privileged to do

                 so. [she) ... breaks into any building or occupied structure ... " l 8 Pa.C.S. § 3503(a)(ii). "Breaks

                 into" is defined lo include gaining "entry by force, breaking, intimidation, [or] unauthorized

                opening of locks .. ." 18 Pa.C.S. § 3503(b).     Both defendants knew that they were not permitted to

                enter Polk's apartment. Polk told them to get out when they came up to her apartment during her

                argument with T. N.T., Mar. 19, 2014 at p. 42. Additionally, following that incident, Polk

                Jocked her front door. Id. at 43. H remained locked when the defendants came up a second time.

                It was only after Defendant Holmes kicked open the door that the defendants and others were

                able to enter. Although Defendant Morgan was not the individual who physically forced the

                door open, as outlined above, she was part of a criminal conspiracy with Holmes at the time of

                the forced entry. Therefore, the jury found her liable for theactions of her co-conspirator. See

                Smith, 69 A.3d at 263 (overt act of conspiracy need only be committed by one with whom

                defendant has conspired, not necessarily by the defendant him or herself). There was sufficient

                evidence lo find both defendants guilty of criminal trespass.


                   IV.      CONCLUSION

                                                                                                  '.
                         For the foregoing reasons, the judgment of sentence should be. affirmed.



                                                                             'lf~
                                                                      9